Case 2:18-cv-11776-AJT-EAS ECF No. 106 filed 04/15/20                PageID.2914      Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 JOHN DOE, an individual,

        Plaintiff,

 vs.                                                        Case No.: 18-cv-11776
                                                            Hon. Arthur J. Tarnow
 UNIVERSITY OF MICHIGAN (as to Title IX                     Mag. Elizabeth A. Stafford
 violations), et al.,

        Defendants.


 DEBORAH GORDON LAW                                   MILLER, CANFIELD, PADDOCK
 Deborah L. Gordon (P27058)                           AND STONE, P.L.C.
 Elizabeth A. Marzotto Taylor (P82061)                Brian M. Schwartz (P69018)
 Attorneys for Plaintiff                              Attorney for Defendants

 UNIVERSITY OF MICHIGAN                               SAUL EWING ARNSTEIN &
 Timothy G. Lynch                                     LEHR LLP
 Patricia M. Petrowski                                Joshua W.B. Richards
 Attorneys for Defendants                             Amy L. Piccola
                                                      Attorneys for Defendants



                     PLAINTIFF’S MOTION TO AMEND BILL OF COSTS

        NOW COMES Plaintiff, by and through his attorneys Deborah Gordon Law, and

 pursuant to this Court’s Bill of Costs Handbook, Section I (B), p 1, submits the following motion

 to amend the Taxed Bill of Costs entered by the Clerk of the Court on April 8, 2020 (Dkt. 96).

 In support of his motion, Plaintiff states as follows:


                                                  1
Case 2:18-cv-11776-AJT-EAS ECF No. 106 filed 04/15/20                 PageID.2915       Page 2 of 5




        1.      On March 23, 2020, this Court granted Plaintiff’s Motion for Partial Summary

 Judgment (Dkt. 53) and granted in part and denied in part Defendants’ Motion to Dismiss

 (Dkt. 49). Dkt. 90.

        2.      On March 24, 2020, judgment was entered in favor of Plaintiff, John Doe. Dkt.

 91.

        3.      On April 7, 2020, pursuant to 28 U.S.C. § 1920, Plaintiff filed a Bill of Costs in

 the amount of $807.00. Dkt. 94.

        4.      Plaintiff inadvertently excluded the costs the court reporter’s fees for the June

 28, 2018 hearing transcript, which totaled $442.25.

        5.      On April 8, 2020, the Clerk allowed $400.00 of the sought costs, but disallowed

 Plaintiff’s request for the court reporter’s fees ($272.00) and courier fees ($135.00). Dkt. 96.

        6.      With respect to the court reporter fees, the Clerk noted that Plaintiff had not

 included documentation supporting how the corresponding hearing transcript was used by

 him. Id., Pg. ID 2740.

        7.      According to the Court’s Bill of Costs Handbook, Section II (C) p. 3, the

 prevailing party is to provide the Clerk with information concerning how the transcript was

 utilized in the case (i.e., if used in motion practice, the title of the motion and the date it was

 filed and, if applicable, the exhibit or attachment number.)




                                                 2
Case 2:18-cv-11776-AJT-EAS ECF No. 106 filed 04/15/20                     PageID.2916        Page 3 of 5




         8.      Attached hereto as Exhibit A is an amended Bill of Costs, which includes all

 costs Plaintiff seeks, including the $400.00 already awarded to Plaintiff by the Clerk on April

 8, 2020. See Dkt. 96.

         9.      Exhibit B, Plaintiff’s Supplemental Attachment to Bill of Costs, outlines

 precisely how and when the June 28, 2018 and November 21, 2019 hearing transcripts for

 which Plaintiff sees costs were utilized in this case.

         10.     Additionally, Exhibits C and D support the costs of obtaining these transcripts.

         11.     Plaintiff no longer seeks courier fees since, according to the Bill of Costs

 Handbook, such costs are not taxable.

         12.     In accordance with E.D. Mich. LR 7.1, Plaintiff’s counsel sought concurrence in

 this motion, but such concurrence was not obtained.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court amend the

 Taxed Bill of Costs to reflect the total amount of $1,114.25 1.

 Dated: April 15, 2020                           Respectfully submitted,

                                                 DEBORAH GORDON LAW
                                                 /s/ Deborah L. Gordon (P27058)
                                                 Elizabeth Marzotto Taylor (P82061)
                                                 Attorneys for Plaintiff
                                                 33 Bloomfield Hills Parkway, Suite 220
                                                 Bloomfield Hills, Michigan 48304
                                                 (248) 258-2500
                                                 dgordon@deborahgordonlaw.com
                                                 emarzottotaylor@deborahgordonlaw.com

 1The Court Clerk has previously taxed $400.00 for filing the complaint; thus, $400.00 + $442.25 (June 28,
 2018 hearing transcript) + $272.00 (November 21, 2019 hearing transcript) = $1,114.25.
                                                    3
Case 2:18-cv-11776-AJT-EAS ECF No. 106 filed 04/15/20              PageID.2917      Page 4 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 JOHN DOE, an individual,

         Plaintiff,

 vs.                                                       Case No.: 18-cv-11776
                                                           Hon. Arthur J. Tarnow
 UNIVERSITY OF MICHIGAN (as to Title IX                    Mag. Elizabeth A. Stafford
 violations), et al.,

         Defendants.


 DEBORAH GORDON LAW                                MILLER, CANFIELD, PADDOCK
 Deborah L. Gordon (P27058)                        AND STONE, P.L.C.
 Elizabeth A. Marzotto Taylor (P82061)             Brian M. Schwartz (P69018)
 Attorneys for Plaintiff                           Attorney for Defendants

 UNIVERSITY OF MICHIGAN                            SAUL EWING ARNSTEIN &
 Timothy G. Lynch                                  LEHR LLP
 Patricia M. Petrowski                             Joshua W.B. Richards
 Attorneys for Defendants                          Amy L. Piccola
                                                   Attorneys for Defendants



       PLAINTIFF’S BRIEF IN SUPPORT OF HIS MOTION TO AMEND BILL OF COSTS


         Plaintiff relies on the facts and legal arguments set forth in his Motion, the Federal

 Court Rules, this Court’s Bill of Costs Handbook and the records and files in this case.

         WHEREFORE, Plaintiff respectfully requests the relief sought herein.




                                               1
Case 2:18-cv-11776-AJT-EAS ECF No. 106 filed 04/15/20                 PageID.2918      Page 5 of 5




 Dated: April 15, 2020                        Respectfully submitted,

                                              DEBORAH GORDON LAW
                                              /s/ Deborah L. Gordon (P27058)
                                              Elizabeth Marzotto Taylor (P82061)
                                              Attorneys for Plaintiff
                                              33 Bloomfield Hills Parkway, Suite 220
                                              Bloomfield Hills, Michigan 48304
                                              (248) 258-2500
                                              dgordon@deborahgordonlaw.com
                                              emarzottotaylor@deborahgordonlaw.com



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 15, 2020, I electronically filed the foregoing document with
 the Clerk of the Court using the ECF system, which will send notification of such filing and
 service of said documents to all parties through their counsel of record.

                                              DEBORAH GORDON LAW
                                              /s/Deborah L. Gordon (P27058)
                                              Attorneys for Plaintiff
                                              33 Bloomfield Hills Parkway, Suite 220
                                              Bloomfield Hills, Michigan 48304
                                              (248) 258-2500
                                              dgordon@deborahgordonlaw.com




                                                 2
